UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-1327



CAMILLE T. TAYLOR,

                                              Plaintiff - Appellant,

          versus


AMERICAN    ASSOCIATION      OF   PHARMACEUTICAL
SCIENTISTS,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-97-1765-A)


Submitted:   June 18, 1998                    Decided:   July 2, 1998


Before MURNAGHAN and WILKINS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Camille T. Taylor, Appellant Pro Se.     Susan Rebecca Podolsky,
JENNER & BLOCK, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Camille Taylor appeals the district court’s order granting the

Defendant’s motion for summary judgment in her employment discrim-

ination suit. We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Taylor v. American Association of

Pharmaceutical Scientists, No. CA-97-1765-A (E.D. Va. Feb. 27,

1998). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                                2